TN THE UNITED STATES DISTRICT COURT
FOR `I`HE SOUTl-IERN DISTRICT OF OHIO
WESTERN DIVISI()N

Jerone McDoug,ald,
P]aintif`f(s),
Case Number: l:l?cv95
vs.
.Iudge Susan J. Dlott
Warden Ron Erdos, et al._.
Del`endant(s).
ORDER
The Court has reviewed the Report and Recommendation of` United States Magistrate
Judgc Stephanie K. Bowman tiled on February 26, 2019 (Doc. 66), to whom this case was
referred pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and
that the time for filing such objections under Fed. R. Civ. P. ?2(b) expired March 12_. 2019,
hereby ADOPTS said Report and Reeommendation.
Accordingly, plaintifl?appellant’s motion l"or leave to proceed informer pauperis on
appeal (Docs. 4'?, 48, 52, and 53) is DENIED. Plaintifffappellant is assessed the filing fee and

given thirty days within which to pay the t`ee.

IT IS SO ORDI`€RED.

/&M<z way

Judge Susan .lq) lott
United Siates Dislrict Court

